DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claim: 
Claim 6, line15: delete the term “the load legs” and insert –the plurality of load legs--. 
Claim 9, line 2: delete the term “each of the load legs” and insert –each of the plurality of load legs--. 
Claim 13, line 11-12: delete the term “each of the load legs” and insert –each of the plurality of load legs--. 
Claim 14, line 10: delete the term “each load leg” and insert –each of the plurality of load legs--.
Claim 14, line 11, delete the term “a plurality” and insert –the plurality--. 
Claim 15, line 2, delete the term “each load leg” and insert –each of the plurality of load legs--.

Claim 24, line 2: delete the term “each of the load legs” and insert –each of the plurality of load legs--.
Claim 25, line 10: delete the term  “each load leg” and insert –each of the plurality of load legs--. 
Claim 28, line 2: delete the term “the load legs” and insert --the plurality of load legs--.
Claim 29, line 2: delete the term “the load legs” and insert the term –the plurality of load legs--.
Claim 30, line 3: delete the term “tooling support plate” and insert –plurality of tooling support plate--.
Claim 31, line 2: delete the term “the load legs” and insert the term –the plurality of load legs--. 
Allowable Subject Matter
Claims 2-4, 6-7, 9-15, and 23-31 are allowed same reasons as indicated in the office action mailed on 1/25/2021 and are still determined to be valid upon reconsideration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA

Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743